Title: From James Madison to William Eustis, [ca. 14 September 1809]
From: Madison, James
To: Eustis, William


Dear Sir
[ca. 14 September 1809]
If this should find you in Boston, will you be so good as to make the proper payment for me, to the Editor of the Patriot, who has sent me his paper hitherto, and which I wish to be continued. Mr. Jackson, it seems does not think proper to open himself, untill he shall have presented his credentials & been formally recd. nor does he show any solicitude to hasten this preliminary. Presuming from these and other obvious consideration [sic], that he can not be charged with any propositions authorizing a change of our commercial posture & that it may ever be agreeable to him, as it is certainly so to our sincere views of accomodation, to allow time for an enlargment of his powers, under the influence of events, I shall not aim at being at Washington before the time hitherto thought of, viz. abt. the 1st. October a little later, or possibly sooner. Yrs. truly
James Madison
